DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 12/13/19 and 6/4/21 have been considered by the examiner.

Claim Interpretation
Claim 13 requires that the valve is configured to withstand a pressure of “about approximately 7 kPa” before the valve is opened. It is noted that terms of degree are not necessarily indefinite as long as it provides enough certainty to one of skill in the art when read in the context of the invention. MPEP 2173.05 (b) I 
In the instant specification, it is explained that the pressure that the valve can withstand before it is opened, or crack pressure, is approximately 7 kPa, which is a “high” crack pressure and which prevents problems associated with lower crack pressure ([0024]). The examiner finds that one having ordinary skill in the art would be able to ascertain a crack pressure suitable to meet the requirements of the high crack pressure of the invention, and that the limitation is therefore not indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 12 recites the limitation "the second annular ring.”  There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 12 depends, does not positively recite a second annular ring. However, it is noted that claim 11 does recite a second annular ring. For the purposes of expediting prosecution, claim 12 will be interpreted as being dependent from claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofer (US 2016/0036025).
Regarding claim 1, Hofer teaches a battery pack comprising:

at least one battery cell enclosed within the plurality of walls ([0031]);
and a vent system, or degassing valve (2), disposed in at least one of the plurality of walls (Figure 1, [0031]).
Hofer teaches that the vent system (2) includes:
a carrier plate, or housing body (7), with an annular ring extending from the carrier plate and defining a lumen, or fluid channel (16) (Figure 5);
a valve, or support element (9), disposed in the lumen;
at least one seal, or sealing ring (14), disposed between the carrier plate (7) and the wall of the housing (3);
a cover (6) attached to the carrier plate; and
a disk, or tensioning frame (11), provided between the cover (6) and the valve (9) (Figure 5).

Regarding claim 9, Hofer teaches that the cover (6) includes at least one through hole through which fluid flows through the lumen and to an exterior of the housing, along the fluid channel (16) (Figures 5 and 6, [0035], [0036]).

As for claim 10, Hofer teaches a seal, or waterproof membrane (10), surrounding the top diameter of the annular ring, which creates a seal between the carrier plate (7) and the exterior of the housing (Figures 4 and 5, abstract, [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer as applied to claim 1 above, and further in view of Geibl et al. (US 6,143,438).
The teachings of Hofer as discussed above are incorporated herein.
Hofer teaches the battery pack of claim 1 but is silent on the material of the carrier plate.
Geibl teaches a vent system for a battery (abstract). Geibl teaches that suitable materials for constructing vents include a nylon based plastic (column 4 lines 39-42).
It would have been obvious to the skilled artisan to substitute the known vent material of Geibl for use in the vent of Hofer and the results of the substitution would have been predictable. MPEP 2143 III B

Claims 4, 5, 7, 8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer as applied to claim 1 above, and further in view of Herron et al. (US 2012/0231306).
The teachings of Hofer as discussed above are incorporated herein.

Regarding claims 14 and 18, the limitations found in claim 1 are anticipated by Hofer for the reasons provided above. 

Regarding claims 4, 5, 7, 14, 15, 18, and 19 Hofer teaches a valve, or support element (9), but fails to teach that the valve is umbrella shaped.
Regarding claims 4, 7, 14, 15, and 18 Herron teaches a battery pack venting system including at least one vent system, wherein the valve, or sealing member (901), included in the vent system is umbrella shaped and includes a based having a concave surface (903) and a protrusion, or barb (905), with a tapered end, or barb (907) (Figures 9-10, [0045]).


    PNG
    media_image1.png
    379
    493
    media_image1.png
    Greyscale

It would have been obvious to the skilled artisan to use the known valve structure of Herron, including the umbrella valve and spokes extending from the carrier plate, as a valve system in the vent system of Hofer, replacing the carrier plate (9) and membrane (10), and the results of the substitution would have been predictable to one having ordinary skill in the art. MPEP 2143 III B

As for claims 8, 18, and 19, Herron teaches that the concave surface of the valve faces the spokes and inner ring. In the combination of Hofer and Herron, the disk (11) is captured by the cover (6) and applies a force on the valve (10 of Hofer, which is substituted with 903 of Herron), applying a force against the inner ring.



As for claim 13, Herron teaches that the valve is formed of an elastomeric material, or rubber, and that it is configured to withstand a pressure of up to 1 psi, or 6.89 kPa ([0008]). The examiner takes the position that 6.89 kPa is about approximately 7 kPa.






Allowable Subject Matter
Claim 6, 16, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or fairly suggest the limitations of claim 6, 16, and 20.

As for claim 17, the prior art fails to teach or fairly suggest the carrier plate having a different melting point than the material of the spokes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729